DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 6/28/2022.  
Claims 1, 12 and 24 have been amended.  Claims 8 and 19 have been canceled.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network agent” in claims 12, 14-18, 20 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See Fig. 6 and as described on pages 16-19.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-7, 9-18, 20, 21 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a method of providing cell assignment for a wireless device served by a network node in a wireless network, the method comprising: 
obtaining measurements, made by at least one of the wireless device and the network node, related to network performance and to signals transmitted in one or more cells; 
creating, for a set of candidate cells served by the network node, an input vector for an effect estimation function based on the obtained measurements, wherein the input vector comprises information related to one or more of: the number of device categories per cell and throughput statistics per device category per cell;
estimating, for each candidate cell, a future effect of assigning the wireless device to said candidate cell by applying the created input vector to the effect estimation function, wherein the effect estimation function is trained by arbitrarily assigning wireless devices to cells, measuring the immediate effect in the wireless network for each arbitrary cell assignment and modifying the effect estimation function to produce an estimated future effect that takes into account the respective immediate effect;
determining a cell in the set of candidate cells to serve the wireless device, based on the estimated future effects of the candidate cells; and
assigning the wireless device to the determined cell for use in radio communication with the wireless device. 
Claims 12 and 24 recites similar limitations as to those found in claim 1, but in a means plus function style as found in claim 12 and as a computer program product as found in claim 24. 
The closest prior art of records are:
Huang et al. (US-2015/0126192) discloses a method of providing cell assignment for a wireless device served by a network node in a wireless network (Abstract), the method comprising:
obtaining measurements, made by at least one of the wireless device (Fig. 1 [110]) and the network node, related to network performance and to signals transmitted in one or more cells; (Page 14 [0127] “Measurements are made and reported by the MS to the network, which will then select the target cell for the MS. The MS measures reference signals (RS) of neighbor BSs for both SNR calculation and mobility prediction in the POH embodiments.”)
creating, for a set of candidate cells (Fig. 1 [102, 106]) served by the network node (Fig. 1 [130]), an input vector for an effect estimation function based on the obtained measurements, (Page 7 [0070] “In a cell selection or network device handover selection scheme implemented by the base station or a mobile device, cell loading for each BS or network device can be quantized into units of the number of mobile stations for its load capacity and utilized to generate an L state Markovian model. Specifically, the state s.sub.k(t) can represent the number of connections, for example, of the k-th BS for a timeslot t. For ease of representation herein, the cell loading state vector”)
estimating, for each candidate cell, a future effect of assigning the wireless device to said candidate cell by applying the created input vector to the effect estimation function; (Fig. 7 [704] and Page 11 [0105] “an evaluation of the candidate network devices of the active network device data set is generated that comprises a network load level (e.g., an amount of MS to BS connections for a given BS), a set of parameter conditions, and/or a movement parameter of the mobile device. For example, a reward function can be determined utilizing network load level of a network device, the parameter conditions (e.g., a time delay, a capacity, past activity, predicted activities, etc.) and the movement parameter (acceleration, a direction, a speed, etc.)”)
determining a cell in the set of candidate cells to serve the wireless device, based on the estimated future effects of the candidate cells, (Fig. 7 [706] and Pages 11-12 [0106] “method 700 comprises determining which of the candidate network devices of the active network device data set to route network traffic of the mobile device based on a hidden markov modeling process for a network connection transfer of the mobile device”) and
assigning the wireless device to the determined cell for use in radio communication with the wireless device.  (Fig. 9 [908] and Pages 12-13 [0113])
Huang differs from the claimed invention by not explicitly reciting wherein the input vector comprises information related to one or more of: the number of device categories per cell and throughput statistics per device category per cell.   
Venkatraman et al. (US-2018/0206133) teaches a system and method for usage categories in a self-organizing network (Abstract) that includes collecting information related to one or more of: the number of device categories per cell (Fig. 8 [820 & 830] and Page 9 [0093], visually seen in Figs. 9 and 10) and throughput statistics per device category per cell.  
However, neither Huang nor Venkatraman discloses wherein the effect estimation function is trained by arbitrarily assigning wireless devices to cells, measuring the immediate effect in the wireless network for each arbitrary cell assignment and modifying the effect estimation function to produce an estimated future effect that takes into account the respective immediate effect as found in the independent claims.  
Applicant’s independent claims recite a particular combination that is neither taught nor suggested in the prior art and is allowed for these reasons and the reasons stated by the Applicant in the responses dated 12/3/2020, 12/7/2021, 2/17/2022 and 6/28/2022.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646